MEMORANDUM **
Shawn Karl Mooney appeals pro se from the district court’s judgment dismissing for lack of subject matter jurisdiction his action under 42 U.S.C. § 1983 alleging a conspiracy to violate his due process rights in connection with an action that he brought in state court. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal based on the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm.
The district court properly concluded that the Rooker-Feldman doctrine barred Mooney’s action because it is a “forbidden de facto appeal” of a state court decision, and raises constitutional claims that are “inextricably intertwined” with that prior state court decision. Id. at 1158.
Mooney’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.